﻿Mr. President, it gives me great pleasure at the outset to offer
you my warmest congratulations on your election as
President of the General Assembly at its fifty-fourth
session. Your election to this high post reflects the value
the international community attaches to the role played by
your friendly country. We are confident of the friendly
relations between our two countries. We also know that
your expertise and commitment to international issues will
enrich the discussions of this session of the General
Assembly. My delegation pledges its full cooperation and
support to you to make your presidency a success.
I also take this opportunity to express my warmest
thanks and appreciation to our colleague Mr. Didier
Opertti, Minister for Foreign Affairs of Uruguay, for his
great efforts as President at the previous session. I would
also like to salute Secretary-General Kofi Annan for his
great efforts in enhancing the administration and
performance of the United Nations and its mission to
serve international peace and security.
The Sultanate of Oman welcomes the admission at
this session of the Republic of Kiribati, the Republic of
Nauru and the Kingdom of Tonga to the membership of
the United Nations. We are confident that their
membership will reflect positively on the United Nations
and will help us further consolidate our efforts as an
international community to achieve the progress and
prosperity we all aspire to, in a way that promotes the
23


noble goals for which this important international forum
was created.
The unanimous decision to hold the millennium
summit during the fifty-fifth session of the General
Assembly is clear proof of the importance of that last
summit of this century. This is an essential and important
step that will enable our leaders to issue a declaration that
may be considered a plan of action. That declaration could
reformulate a new concept for economic success and
development for all peoples.
As we approach the next century with confidence, we
must focus our attention on restructuring the work of
international organizations in order to enrich and develop
the work of the United Nations and its relevant agencies,
such as the World Bank, the International Monetary Fund
and other international and regional institutions, so that they
are able to function effectively for the future welfare and
prosperity of humanity.
We recognize the importance of the effective
management of these international institutions through the
generous and special financial and technical contributions
of developed nations and institutions. These contributions
must always meet the needs and priorities of reforming the
economies of developing nations, which form the largest
part of the global market and which provide a large part of
the world's natural resources and raw materials. The
development of these economies will undoubtedly bring
about a more stable world economy.
We call for the establishment of balanced rules and
regulations between the developed nations of the North and
the developing nations of the South in order to effect a
qualitative change in their relations. While bold change and
real sacrifices are needed to restructure the economies of
the developing world so that they can meet the
requirements of the global free market, there is a greater
need for the economically developed nations to take bold
and decisive steps in cancelling more debts, restructuring
the costs of manufactured goods and establishing a new
economic mechanism to provide loans and to re-regulate
the size of industries and lower global rates of inflation. We
also call for the establishment of an international reporting
system that will draw up periodic regional plans to enable
all regions to achieve the economic advances necessary to
overcome their economic difficulties.
We look with admiration and great interest to the
European Union's experience of economic integration as a
pilot project that aims at serving the economic prosperity of
the peoples of the European continent, the integration of
their cultural heritage and the elimination of their social
and political differences. Indeed, such a qualitative leap
in European society would undoubtedly contribute to a
more stable and balanced world, especially if it were
based on moral norms of international transparency. It
would surely be an excellent model which could be
emulated in other parts of the world in keeping with the
specific requirements of these regions and in a way that
responds to their traditions, their heritage and the
particularities of their culture. We believe that economic
development and trade are a bridge for communication
between civilizations.
Therefore, negotiations leading to the admission of
the rest of the developing countries to the World Trade
Organization (WTO) must be fair and just. Such
negotiations must recognize the importance of giving
developing nations an opportunity to see their trade and
their infant industries grow and an opportunity also to
consolidate their competitive edge, in the context of a
general commitment to the free market principles of
supply and demand.
Our world needs to rid the large markets of the
developed nations of dumping policies, market constraints
and other obstacles to free trade: free trade should not be
a way to destroy the economies of the developing
countries. A realistic balance between the interests of the
developed and the developing nations should be the aim
of the forthcoming WTO Ministerial-level conference in
Seattle. Such a balance should draw on the world's
experience since the end of the cold war and the
emergence of the new world order.
In the present international climate, the United
Nations bears the huge responsibility of creating the right
social and economic circumstances for better, more
harmonious coexistence and for peace and stability. That
responsibility creates an urgent need for more consultation
and dialogue between Member States, especially at the
regional level, towards restructuring United Nations
bodies and expanding the membership of the Security
Council.
We must encourage serious, realistic and flexible
thinking about the Council's role, responsibilities and
mandates in the service of international peace and security
to enable the Council to be more receptive and
realistically responsive to cultural and educational
pluralism and to the various political schools of thought
in human society. Expanded membership would also
24


enhance the role of the new forces that are currently
becoming more important through their influence on
international events.
Since the end of the cold war, we have heard the calls
for democracy, free trade and the free market economy as
ways of establishing greater harmony among humankind.
We believe that the road towards this objective must begin
with dialogue between civilizations on an international
platform of cultural norms, and based on the sound
principles of balanced political relations, interests and
mutual benefit in keeping with the needs of every culture
and civilization. The new ideas emanating from this
dialogue could be used as a new moral gateway to relations
between people in the new millennium and as a bond of
trust and fruitful cooperation between all cultures and
civilizations. It would certainly create a new and common
harmony in all patterns of life.
We support this human endeavour in the context of
General Assembly resolution 53/22 proclaiming the year
2001 as the United Nations Year of Dialogue among
Civilizations. We support any regional or multilateral action
that seeks to solve the political disputes still outstanding
between States, especially between neighbouring States,
which share common interests along with a common
border.
The Sultanate of Oman believes deeply in the
importance of quiet and meaningful dialogue between all
States and between all parties. Oman works alongside its
brothers in the Gulf Cooperation Council to consolidate a
positive climate and extend our common ground with
neighbouring countries. We do so in order to ensure that
common principles and rules are adopted and accepted to
form the basis for bilateral or collective dialogue on
outstanding problems.
Iraq is still subject to the sanctions regime imposed by
the Security Council in the aftermath of Iraq's invasion of
Kuwait in August 1990. Although the Security Council,
through the United Nations Special Commission
(UNSCOM), has tried to enforce its resolutions on the
destruction of Iraqi weapons of mass destruction over the
last eight years, it has not yet been able to agree on a
unanimous policy towards Iraq. Consequently, the Iraqi
people are suffering greatly from the continuing sanctions.
Although the oil—for—food programme has been
implemented, it cannot satisfactorily meet the basic
humanitarian needs of the Iraqi people. In this context,
many international organizations and agencies working in
the field of health and other humanitarian services have
expressed their fears about the dire effects that threaten
the future of the Iraqi people.
The Council of the League of Arab States, in its
consultative session of 24 January 1999, adopted a call
for the economic sanctions imposed on Iraq to be lifted.
The Council appealed to all Arab Governments to make
every possible effort towards this end through cooperation
with the United Nations.
The Sultanate of Oman emphasizes the importance
of lifting the economic sanctions in order to end the
suffering of the Iraqi people. We call on the Security
Council to put its differences aside and adopt a positive
and unanimous policy towards Iraq. We also call on the
Iraqi Government to cooperate positively and fully with
the United Nations in implementing the remaining
resolutions, especially those relating to Kuwaiti prisoners
of war and missing persons.
The early signs of the long-awaited peace in the
Middle East, to which its people have long aspired,
fortunately coincide with the end of the century and the
beginning of the third millennium. All parties, especially
the Israeli Government, must take this opportunity to
write a new history based on coexistence and cooperation
among the peoples of the region, a region that so urgently
needs to enjoy the fruits of stability and development.
The establishment of an independent Palestinian
State will undoubtedly be an important pillar for the
conclusion of a comprehensive and just peace in the
Middle East. It will also serve as a real tool for the
development of cooperation and coexistence between the
Arab States and Israel.
We call on the Israeli Government to respond
quickly and implement the various obligations and
agreements concluded since Madrid. We also call upon
the Israeli Government to implement Security Council
resolutions on Lebanon: resolutions 425 (1978) and 426
(1978). We call upon Israel to resume negotiations on the
Syrian track at the point where they left off and to make
every effort to withdraw from occupied Syrian territory to
the established border of 4 June 1967.
Mutual security requirements between the Arabs and
Israelis on both sides of the border are of prime
importance. The legitimacy of such requirements justifies
negotiations on the basis of the principle of land for
peace. Israel must feel secure and comfortable about the
general Arab attitude towards peace.
25


Peace agreements signed with Egypt and Jordan have
offered the clearest proof of the Arabs' commitment to
peace and their absolute willingness to participate, along
with Israel, in the establishment of a secure, peaceful and
developed Middle East. Arab positions across a range of
international activities and forums have demonstrated the
seriousness of their desire to live in peace and security with
Israel.
We are about to enter a new century. We feel hopeful
and ambitious for a future in which the security and
stability of human life will improve. However, a number of
conflicts and hotbeds of tension continue to cause concern
for the international community.
In Africa, conflicts and confrontations among countries
remain the biggest source of suffering for the African
people. Therefore, the United Nations is required to exert
greater efforts in support of the Organization of African
Unity in its endeavour to mediate in the various conflicts,
including those between Ethiopia and Eritrea, in the Great
Lakes region, in West Africa and in Somalia. We hope that
Africa will thus be able to free itself from the vestiges of
the past and enter a new era of freedom, economic
development and security for its people and for the world
at large.
The giant continent, Asia, continues to offer the most
dynamic current force for human development. Despite the
successes achieved by the Asian people in various spheres
of life, unrest, civil wars and sources of instability are still
abundant.
The Muslim Asian country of Afghanistan still suffers
from deep and complex internal conflicts. Therefore we
sincerely hope that all the Afghan leaders will take
advantage of past lessons and use the world community's
desire to help them to end their crisis and to give the
Afghan people the opportunity to heal their painful wounds.
In East Asia, we call on all parties in the Korean
peninsula to work towards ending the conflict and the
achievement of peace. Then the Korean people in North
and South Korea can express their desire for a secure and
peaceful future.
We have a deep sense of pain for the human tragedy
in the Balkans. Reckless policies led to instability, a huge
waste of resources, the flight of defenceless people and loss
of life and destruction of property. We are thankful for the
timely intervention by the North Atlantic Treaty
Organization in Kosovo, especially after the failure to carry
out the Rambouillet Agreement, to put an end to the pain
and suffering of the provinces' inhabitants.
As we praise the human role assumed by the world
community in helping the displaced and the refugees in
the Balkans, we hope that those great efforts will continue
and thus conclude this noble task. We also appreciate the
efforts of the Secretary-General to restore peace and
stability to the region.
The world still faces the nuclear threat as a result of
the proliferation of nuclear weapons technology and the
efforts of many States outside what is known as the
nuclear club to acquire the technology for this dreadful
weapon. The States seeking these weapons still feel
threatened politically and militarily and are worried about
their security, sovereignty and future capabilities.
Making a realistic and careful assessment of this
situation would definitely lead us to conclude that there
must have been fundamental and legitimate reasons why
such countries would choose to spend large amounts of
money to secure such weapons at a time when these
assets could have been spent on the economic and social
development of their people. Among the principal and
legitimate reasons for this choice is that the major States
which already possess nuclear weapons and technology
did not do enough to guarantee the non-proliferation of
this technology.
The phenomenon that the major Powers alone can
shape choices about peace and war in areas of the
developing world may be one of the strongest reasons for
the sudden eruption of conflagrations in such areas.
Therefore nuclear States, especially the permanent
members of the Security Council, should undertake the
necessary measures that will guarantee the security of
non-nuclear States and deter the use or threat of use of
nuclear weapons. The United Nations, through the
Security Council, must adopt binding resolutions in
accordance with the Charter to protect the world from the
threat of nuclear weapons and other weapons of mass
destruction. The arms control conference which is still
debating secondary issues of technical dimensions must
therefore seek to reach positive conclusions as soon as
possible.
At the last session we expressed our concern over
what had befallen the economies of the Asian countries.
We also expressed our faith in the ability of these
countries to overcome the economic crisis and the crash
that hit the financial markets.
26


Today we witness an encouraging recovery in the
Asian economies — a result of the determination of these
countries, especially the States of the Association of South-
East Asian Nations (ASEAN), to protect their economies
through exemplary solidarity.
We would like to applaud the important role played by
those States which provided financial assistance. We pay
tribute to the role played by the world financial institutions,
especially the World Bank and the International Monetary
Fund. They halted the danger of deterioration in the world
economy and restored confidence in Asian markets.
However, these two institutions should review their
conditions for providing loans to developing nations to help
their economies. In most cases, these conditions fail to
achieve their planned and targeted goals primarily because
of the enormous social and political problems which they
create.
The Earth Summit for the environment and
development, held in Rio de Janeiro, Brazil in 1992, set an
agenda for the twenty-first century that is now viewed as
the basis upon which international partnership and
collective responsibility can work to put an end to poverty,
hunger, ill health and the deterioration of ecosystems, and
to achieve sustainable development the only way for
humanity to ensure progress and prosperity for present and
future generations.
My country takes a comprehensive view of
environmental issues. We believe that the protection of the
environment is a responsibility for everyone to share. In
this context, my country devotes a great segment of its
resources to continuing to implement the Rio agenda and
effective and objective participation in environmental and
development forums on many international, regional and
national levels. We also continue to enact and update
environmental laws in order to assure adaptation to the best
standards of environmental protection against the dangers
of pollution and to guarantee the implementation of the
international and regional environmental agreements that
my country has signed.
My country looks forward to joining the World Trade
Organization (WTO) soon. We hope to participate in the
work of the Organization as a fully fledged member and to
play our role effectively. We thank all our trade partners
which have expressed encouragement and understanding for
our application for membership. We are determined to work
hand—in—hand with all members to consolidate the
multilateral trade system and help it flourish.
Next November the American city of Seattle will
host the third ministerial conference of the World Trade
Organization. The Sultanate of Oman attaches special
importance to this conference because it will be a prelude
to the new phase of multilateral trade negotiations, the
Millennium Round, which should contribute to opening
the way for free and prosperous global trade.
Probably one of the most important issues facing
developing countries is the issue of the liberalization of
the service sector. Although its liberalization may have
some benefits for developing countries in terms of the
flow of foreign capital, technology and modern
administrative and technical expertise, it will inevitably be
accompanied by huge challenges. This is particularly true
in the light of open competition from the service sector in
developed nations. Oman expects the world community to
take measures that would help developing nations develop
their service sectors in order to guarantee them a
comparable and viable share in the global services
market.
We appreciate the admirable international efforts and
good intentions to establish an original global legislative
structure as a basis for international relations in different
areas. However, we always return to the clear truth that
in the Charter of the United Nations are enshrined the
purposes and principles that we must all work to preserve
in the interest of the future security and wellbeing of all
humanity.



